Upon the stipulation of the parties, dated July 26, 1966, amending the notice of appeal so as to state therein that the appeal (from an order of the County Court, Westchester County, entered May 12, 1966) is to the Appellate Term of the Supreme Court, Second Judicial Department, instead of to the Appellate Division, the notice of appeal is thus amended and the appeal is transferred to said Appellate Term. The appeal was erroneously taken to this court. The Appellate Term is presently vested with jurisdiction of such appeals (see N. Y. Const., art. VI, § 5, subd. b; § 8, subd. d; order of this court No. 47, as amd.). Beldock, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.